FILED
                              NOT FOR PUBLICATION                           NOV 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


QI CAO,                                           No. 12-73129

               Petitioner,                        Agency No. A087-877-766

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Qi Cao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Ren v. Holder, 648 F.3d 1079, 1084-

85 (9th Cir. 2011). We grant the petition for review and remand.

      The agency denied Cao’s claims based an adverse credibility determination.

The agency’s implausibility finding regarding Cao’s employment verification letter

is based on speculation and conjecture. See Jibril v. Gonzales, 423 F.3d 1129,

1136 (9th Cir. 2005) (rejecting adverse credibility finding where IJ’s conclusions

rested on “speculation and conjecture”). Further, the agency mischaracterized the

evidence in finding that Cao admitted she told her mother and boyfriend what to

write in their letters, and in finding the letters were similar. See Tekle v. Mukasey,

533 F.3d 1044, 1052-55 (9th Cir. 2008) (IJ mischaracterized the evidence). Thus,

substantial evidence does not support the agency’s adverse credibility

determination. See Ren, 648 F.3d at 1089.

      We remand this case to the BIA, on an open record, for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam); see also Soto-Olarte v. Holder, 555 F.3d 1089, 1095 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    12-73129